[Cite as In re Application of Bickel, 129 Ohio St.3d 577, 2011-Ohio-4202.]




                           IN RE APPLICATION OF BICKEL.
  [Cite as In re Application of Bickel, 129 Ohio St.3d 577, 2011-Ohio-4202.]
Attorneys at law—Character and fitness investigation of applicants for admission
         to the bar—Failure to cooperate in investigation.
     (No. 2011-0433—Submitted May 10, 2011—Decided August 31, 2011.)
 ON CERTIFIED REPORT by the Board of Commissioners on Character and Fitness
                             of the Supreme Court, No. 467.
                                  __________________
        Per Curiam.
        {¶ 1} Brandy Ann Bickel of Akron, Ohio, graduated from the University
of Akron School of Law in January 2009. She applied to register as a candidate
for admission to the Ohio bar and has filed applications to take the Ohio bar
examination in February 2009, July 2009, and most recently in July 2010. Based
upon her failure to cooperate with the admissions process, the Board of
Commissioners on Character and Fitness recommends that the application be
disapproved but that she be permitted to file a new application to register as a
candidate for admission and a new application to take a future bar examination
and also that upon reapplication, she undergo a character and fitness investigation.
        {¶ 2} We accept the board’s recommendation and for the following
reasons disapprove the applicant’s pending application. However, we also agree
that the applicant may apply to take a future bar examination if she submits a new
application to register as a candidate for admission to the practice of law, submits
a new application to take the bar examination and cooperates with the admissions
process, and submits to a complete character and fitness investigation.
                               Summary of Proceedings
                            SUPREME COURT OF OHIO




       {¶ 3} In July 2008, the applicant applied to register as a candidate for
admission to the practice of law in Ohio and in October 2008 applied to take the
February 2009 bar examination. The Admissions Committee of the Akron Bar
Association conducted an investigation of her character and fitness and approved
her application. The applicant sat for the February 2009 bar examination, and in
April 2009, filed a reexamination application to take the July 2009 bar exam. The
admissions committee again approved her application; however, the applicant sent
a letter to the Office of Bar Admissions and voluntarily withdrew from the July
2009 bar exam.
       {¶ 4} In March 2010, the applicant filed a second reexamination
application, seeking to take the July 2010 bar exam. The admissions committee
again approved her application; however, the Board of Commissioners on
Character and Fitness sought additional information regarding her debt history.
Specifically, in a letter dated May 26, 2010, the Office of Bar Admissions
directed the applicant to submit a letter indicating the present status of her past-
due credit-card and student-loan debt and if possible to submit documentation
from her creditors reflecting that she had satisfied her past-due debts or had made
arrangements to address these issues. The letter also notified the applicant that
failure to cooperate with the character and fitness investigation may be grounds
for disapproval. On July 12, 2010, the Office of Bar Admissions notified the
applicant that because it had not received final approval of her character and
fitness, she would be unable to take the July 2010 bar examination.
       {¶ 5} Thereafter, pursuant to Gov.Bar R. I(10)(B)(2)(e) and the
investigatory authority of the board, the board appointed a panel to investigate the
applicant’s character and fitness, specifically her record of unpaid debts and lack
of cooperation in the admissions process. On September 8, 2010, the board
notified the applicant by letter that a panel had been appointed and that a hearing
would occur on the matter. According to the Panel Report and Recommendation,




                                         2
                               January Term, 2011




“[d]espite repeated e-mail and a message left on her voicemail, the applicant * * *
failed to respond to efforts to schedule a telephone conference so that a date or
other arrangements for a hearing on her application [could] be scheduled.”
       {¶ 6} As a result, the panel unanimously found that the applicant had
failed to cooperate in the character and fitness process and had failed to meet her
burden of proving that she has the requisite character and fitness to be permitted
to sit for the Ohio bar exam.       The panel therefore recommended that her
application be denied until the board conducted a hearing regarding her character
and fitness. The panel further recommended that the applicant be permitted to
reapply for admission by filing a new application to register as a candidate for
admission and an application to take the bar examination. The board concurred in
the panel’s recommendations that the applicant’s current application be
disapproved and that she be permitted to reapply. Applicant has not objected to
the board’s recommendation.
                                   Disposition
       {¶ 7} Pursuant to Gov.Bar R. I(11)(D)(1), applicants to the Ohio bar
must prove by clear and convincing evidence that they “possess[ ] the requisite
character, fitness, and moral qualifications for admission to the practice of law.”
Accordingly, “failure to provide requested information * * * or otherwise to
cooperate in proceedings before the Board may be grounds for a recommendation
of disapproval.”   Gov.Bar R. I(12)(C)(6).       For example, this court recently
disapproved an application for admission to the Ohio bar because the applicant
failed to cooperate with the admissions process when he did not attend a
scheduled hearing before a panel of the Board of Commissioners on Character
and Fitness. In re Application of Reynolds, 127 Ohio St.3d 331, 2010-Ohio-5947,
939 N.E.2d 846.
       {¶ 8} In the instant case, the applicant similarly failed to cooperate with
the admissions process by ignoring repeated attempts by the panel chair to arrange



                                        3
                             SUPREME COURT OF OHIO




a telephone conference for purposes of scheduling a hearing before a panel of the
Board of Commissioners on Character and Fitness.           The applicant does not
dispute that she failed to cooperate in the admissions process in this manner.
       {¶ 9} Based on the foregoing, we accept the board’s recommendation to
disapprove the pending application. The applicant, however, may apply to take a
future bar examination if she submits a new application to register as a candidate
for admission to the practice of law and a new application to take the bar
examination and cooperates with a complete character and fitness investigation,
including an investigation and report by the National Conference of Bar
Examiners, so that we may assess whether she possesses the requisite character,
fitness, and moral qualifications for admission to the practice of law in Ohio.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                         4